1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      ROBERT BINKELE,
4
                           Plaintiff,
5                                                         2:19-cv-01079-APG-VCF
      vs.                                                 AMENDED ORDER
6     ADAM AUSLOOS,
7                           Defendant.
8           Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
9    recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
10   HEREBY ORDERED that the hearing on Plaintiff’s Emergency Motion to Compel Deposition of
11   Defendant and for Related Sanctions (ECF NO. 28), Defendant’s Countermotion for Protective Order
12   (ECF NO. 37), and Motion (1) to Enforce Settlement Agreement, and (2) for Attorneys’ Fees and Costs
13   (ECF NO. 40), scheduled for 11:00 AM, March 20, 2020, will be held by telephone.
14          The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
15   minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
16   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
17   proceedings is prohibited.
18          DATED this 19th day of March, 2020.
                                                                _________________________
19
                                                                CAM FERENBACH
20                                                              UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
